IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

NAD]R OMAR ABDULLAH BIN,
SA’ADOUN ALSA’ARY a/k/a AHMED
OMAR,(ISN 30)

Petitioner,
Civil Action No. 09-745 (RCL)
v.

BARACK oBAMA, e_r ;1_1.,

Respondents.

\_/\./§/\/\./\/S§/\_/\./\JS

ORDER

This matter coming before the Court on Petitioner’s Unopposed Motion To Extend Time to
file Joint Status Report, and having considered the entire record, the Court finds that the motion
should be GRANTED.

IT IS THEREFORE ORDERED THAT counsel for Petitioner may file a Joint Status Report

no later than August 2, 2011.
so oRDERED this ’L>’Mday or 201 1_

IT IS SO ORDERED.



CHI§% JUDGE RoYCE C. LAMBRETH
United States District Court